                         Case 20-10010-CSS               Doc 1029        Filed 08/06/20         Page 1 of 3



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                    Chapter 11
         In re:
                                                                    Case No. 20-10010 (CSS)
         BDC Inc., et al.,
                                                                    (Jointly Administered)
                                                        1
                                             Debtors.


                                  NOTICE OF AGENDA OF MATTERS SCHEDULED
                                FOR HEARING ON AUGUST 10, 2020 AT 11:00 A.M. (ET)


             WITH PERMISSION FROM THE COURT, THIS HEARING HAS BEEN CANCELLED,
                             AS NO MATTERS ARE GOING FORWARD


         RESOLVED MATTERS:

         1.       Motion of Irma Marquez, Jessica Ann Marquez, and Victoria Aguilera for Relief from
                  the Automatic Stay Under 11 U.S.C. §362 [D.I. 908, 6/25/20]

                  Response Deadline:                                     August 3, 2020 at 4:00 p.m. (ET)

                  Response Received:                                     None

                  Related Documents:

                  A.        Notice of Hearing [D.I. 954, 7/10/20]

                  B.        Order Limiting Notice [D.I. 977, 7/17/20]\

                  C.        Certification of Counsel [1019, 8/3/20]

                  D.        Order [D.I. 1020, 8/4/20]

                  Status:       An order has been entered.


         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: BDC Inc. (1509); BDC Holdings, LLC (8504); ND, LLC (9109); BDC of Alabama, LLC (5598);
              BDC of Cincinnati, LLC (1334); BTC of Cincinnati, LLC (3462); BDC of Florida, LLC (5168); BDC of
              Kentucky, LLC (7392); BDC of Louisiana, LLC (4109); BDC of Madisonville, LLC (7310); BDC of Ohio,
              LLC (2720); BTC of Ohio, LLC (7837); BDC of South Carolina, LLC (0963); BDC of Texas, LLC (5060);
              CAS, LLC (9109); GSSD, LLC (9109); NDHT, LLC (7480); and BDC of Madisonville Sub, LLC (0314). The
              location of the Debtors’ service address is: 2807 Allen Street, Box 833, Dallas, TX 75204-4062.

26836872.1
                         Case 20-10010-CSS           Doc 1029      Filed 08/06/20   Page 2 of 3



             2.    Debtors’ Motion to Authorize Change of Corporate Names and Case Caption [D.I. 1005,
                   7/2720]

                   Response Deadline:                             August 3, 2020 at 4:00 p.m. (ET)

                   Response Received:                             None

                   Related Documents:

                   A.        Certificate of No Objection [D.I. 1021, 8/4/20]

                   B.        Order [D.I. 1024, 8/5/20]

                   Status:      An order has been entered.

             3.    Debtors’ Motion for Entry of an Order (I) Establishing a Deadline for Filing Requests for
                   Allowance of Administrative Expense Claims, (II) Approving the Form and Manner of
                   Notice Thereof, and (III) Granting Related Relief [D.I. 1006, 7/27/20]

                   Response Deadline:                             August 3, 2020 at 4:00 p.m. (ET)

                   Response Received:

                   A.        Informal comments from the Official Committee of Unsecured Creditors

                   Related Documents:

                   B.        Certification of Counsel [D.I. 1022, 8/4/20]

                   C.        Order [D.I. 1025, 8/5/20]

                   Status:      An order has been entered.

             Dated: August 6, 2020                       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                         /s/ Betsy L. Feldman
                                                         M. Blake Cleary (No. 3614)
                                                         Kenneth J. Enos (No. 4544)
                                                         Betsy L. Feldman (No. 6410)
                                                         Rodney Square
                                                         1000 North King Street
                                                         Wilmington, Delaware 19801
                                                         Telephone: (302) 571-6600
                                                         Facsimile: (302) 571-1256
                                                         mbcleary@ycst.com
                                                         kenos@ycst.com
                                                         bfeldman@ycst.com

                                                         -and-

                                                              2
26836872.1
             Case 20-10010-CSS   Doc 1029   Filed 08/06/20    Page 3 of 3




                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    D. Tyler Nurnberg (admitted pro hac vice)
                                    Seth J. Kleinman (admitted pro hac vice)
                                    Sarah Gryll (admitted pro hac vice)
                                    70 West Madison Street, Suite 4200
                                    Chicago, Illinois 60602-4231
                                    Telephone: (312) 583-2300
                                    Facsimile: (312) 583-2360
                                    tyler.nurnberg@arnoldporter.com
                                    seth.kleinman@arnoldporter.com
                                    sarah.gryll@arnoldporter.com

                                    Co-Counsel to the Debtors and Debtors in Possession




                                        3
26836872.1
